Fourth Court of Appeals
                                        San Antonio, Texas
                                               JUDGMENT
                                            No. 04-14-00249-CV

                               IN THE INTEREST OF N.M.G., a Child

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-01311
                        Honorable Charles E. Montemayor, Judge Presiding 1

      BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the motion to withdraw is GRANTED
and the trial court’s judgment is AFFIRMED.

        We order that no costs shall be assessed against appellant father because he is indigent.

        SIGNED September 3, 2014.


                                                         _____________________________
                                                         Marialyn Barnard, Justice




1
 The Honorable John D. Gabriel is the presiding judge of the 131st Judicial District Court of Bexar County, Texas.
The termination order was signed by Associate Judge Charles E. Montemayor.